Case: 13-40798      Document: 00512663147         Page: 1    Date Filed: 06/13/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                    No. 13-40798                                 FILED
                                  Summary Calendar                           June 13, 2014
                                                                            Lyle W. Cayce
                                                                                 Clerk
KRISHNA REDDY,

                                                 Plaintiff – Appellant
v.

GARY SMITH, individually and also as the agent of the defendant Superior
Global Solutions, Incorporated; KATHY COOS, individually and also as the
agent of the defendant Superior Global Solutions, Incorporated; KAREN
BOUDREAUX, individually and also as the agent of the defendant Superior
Global Solutions, Incorporated; CHRISTINE RANDOLPH, individually and
also as the agent of the defendant Superior Global Solutions, Incorporated;
DOES 1 THROUGH 100; SUPERIOR GLOBAL SOLUTIONS; SYDNIEE
SCHUSTER, individually and also as the agent of the defendant Superior
Global Solutions, Incorporated,

                                                 Defendants – Appellees




                  Appeals from the United States District Court
                        for the Eastern District of Texas
                              Case No. 4:11-CV-845


Before HIGGINBOTHAM, DENNIS, and GRAVES, Circuit Judges.
PER CURIAM:*
       The judgment of the district court is AFFIRMED. See 5TH CIR. R. 47.6.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.